DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 11/12/2020. Claims 1-16 are pending in the current office action. Claim 1 has been amended by the applicant.
Claim Objections
Claim 1 is objected to because of the following informalities:  The claim listing is incorrect. The claim listing (Original) should read (Currently amended).  Additionally, the claim limitation “150 nm to 250 nm”, should read –150 mm to 250 mm–. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-7, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (US 2003/0020320 A1, hereinafter ‘320), in view of Yukawa (US 2005/0275277 A1, hereinafter ‘277).
Regarding claim 1, ‘320 teaches a pneumatic tire 2 comprising a tread 2t, a pair of side walls and a noise damper 5 – (corresponds to a sound absorbing member) positioned on an inner side of the pneumatic tire, 
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Second Surface)][AltContent: textbox (First Surface)][AltContent: textbox (Edge Portion Thickness)][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (Central Portion)][AltContent: textbox (Edge Portion)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The noise damper is configured to have a pair of edge portions and a central portion positioned between the side edges; where a thickness of the edges – (corresponds to a first thickness) is different from a thickness of the central portion – (corresponds to a second thickness). The noise damper is further configured to have a curved surface profile which extends from one edge portion to the opposing edge portion having the central portion therebetween; wherein the curved surface shape has a U-shape. That is, 
While ‘320 discloses the damper has a radius of curvature that extends from one edge of the damper to the opposing edge of the damper; it does not explicitly disclose the tread uses a groove; nor that the radius of curvature is in the range of 150 mm to 250 mm.  
However, as to the tread having a groove: It is extremely well known in the art to furnish tire treads with grooves to provide the benefit of increased handling in wet conditions due to the grooves ability to evacuate water away from the ground contacting surfaces of the tread and thus it would have been obvious to provide the tire tread with grooves for at least the reasons indicated.
And as to the damper is configured to have the curved surface have a radius of curvature selected in the range of 150 mm to 250 mm. 
‘277 – (subsequent work of the prior art inventors that is concerned with similarly structured noise dampers) discloses a configuration of a noise damper, see FIGS. 6-7, where the damper center portion is curved differently than at the damper edge portions and where having a radii of about 150 mm maximizes the effect of the curved face, see [0077]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the curved 
Regarding claim 2-7, 11, 14-16, 
Regarding claims 12-13, while modified ‘320 discloses the volume of the damper S2 should be not less than 0.04 times - (corresponds to 4%), but not more than 0.2 times - (corresponds to 20%) the volume of the tire cavity S1, see ‘320 – [0028]; it does not explicitly disclose the damper width is about 55% to 65% of the width of the tire cavity between the tire sidewalls measuring about 120 mm to 160 mm.
However, modified ‘320 discloses the damper base is set in a range from 30 to 250 mm (which meets the claimed 120 mm to 160 mm) and in a range of from 5 to 100% of the tread width of the tire, see ‘277 - [0064], to include the volume of the damper being from 0.4 to 20% of a volume of the tire cavity, see ‘277 - claim 1. 
Therefore, it is easily envisioned that locating the damper within 5 - 100% of the tread width overlaps a range of between 55% - 65% of a width between the pair of sidewalls. And it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so as this offers an advantage of fixing the damper in an optimum position. That is, ‘277 discloses the sidewall portions experiences large bending formations, see [0085] and restricting the width of the damper to between 55%-65% while centering the damper on the equatorial plane of the tire protects the damper from damage caused by the bending deformations of the sidewall portions. 
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa et al. (US 2003/0020320 A1, hereinafter ‘320), in view of Yukawa (US 2005/0275277 A1, hereinafter ‘277), as applied to claim 1 above, and further in view of Yukawa et al. (US 7,188,652 B2 – of record, hereinafter ‘652).
Regarding claim 8, modified ‘320 is silent to the radial force first harmonic, minimum value of an angle between the first and second damper ends being 10°, and a primer layer positioned between the adhesive layer and the inner surface of the tread.
However, Yukawa in previous work ‘652, discloses a noise damper 9 has a length expressed by an angle around the tire rotational axis of preferably 350° ≈ 10° with respect to the separated ends 13 and tire center, see (Col 4 line 66 – Col 5 line 2), FIG. 5(a) – (corresponds to a minimum value of an angle between the first end and the second end with respect to a center of a wheel rim of the pneumatic tire is 10°). Where for the separated ends 13 (discontinuous portion) the disclosed angle creates a taper that is necessary for preventing separation during use, see Col 5 lines 39-43. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of ‘320 in the claimed manner as taught by ‘657 to provide the tire with a means for preventing separation of the damper during use. 
Regarding claim 9, ‘320 is silent to “a high-value point position of radial force first harmonic (RF1H) of the pneumatic tire is between the first end and the second end, wherein the high-value point position of the RF1H of the pneumatic tire denotes a position of the pneumatic tire, the position of the pneumatic tire corresponding to a high-value point position of a radial force first harmonic (RF1H) component of radial force variation”. However, the aforementioned limitation relates to intended use and fails to require any tire structure different from that as taught by modified ‘320 to perform the claimed use. Moreover, modified ‘320 teaches it is necessary to determine the position of the separated ends (discontinuous part 13) in order to prevent deterioration of the tire radial force variation (RFV), see ‘652 - Col 5 lines 7-13. Thus, modified ‘320 clearly contemplates the of a radial force variation which is needed to establish the first order radial force harmonic. 
Regarding claim 10, modified ‘320 is silent to the use of a primer. However, in previous work Yukawa (‘652) discloses a primer is preferably applied to the bonding surface (of the noise damper) before applying the adhesive agent and/or tape to improve adhesive strength, see ‘652 - Col 8 lines 17-19 – (corresponds to an adhesive layer positioned between an inner surface of the tread and the sound absorbing member; and a primer layer positioned between the adhesive layer and the inner surface of the tread). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper . 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose telephone number is (571)272-9776.  The examiner can normally be reached on Monday - Thursday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/CEDRICK S WILLIAMS/Examiner, Art Unit 1749   

/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749